 
Exhibit 10.2
 
 


AMENDMENT TO
HORIZON BANCORP RESTRICTED
STOCK AWARD AGREEMENT


WHEREAS, Horizon Bancorp (the “Company”) maintains the Horizon Bancorp 2003
Omnibus Equity Incentive Plan (the “Plan”); and
 
WHEREAS, on August 14, 2004, the Company entered into the Horizon Bancorp 2003
Omnibus Equity Incentive Plan Restricted Stock Award Agreement (the “Agreement”)
with Lawrence J. Mazur (the “Participant”), pursuant to which the Participant
was granted 6,000 shares of restricted stock of the Company (the “Restricted
Stock”); and
 
WHEREAS, the Company and the Participant intend to enter into an Employment
Agreement whereby the Participant will be entitled to payments upon specified
events resulting in the Participant’s termination of employment; and
 
WHEREAS, Section 2 of the Agreement provides that the Restricted Stock will vest
on the fifth anniversary of the grant date under the Agreement, which is
August 2, 2004; and
 
WHEREAS, the Compensation Committee of the Company’s Board of Directors has
determined that in connection with entering into the Employment Agreement, the
Agreement should be amended to modify the time when the Restricted Stock becomes
vested upon certain specified events resulting in a termination of the
Participant’s employment; and
 
WHEREAS, the Participant has consented to such modification;
 
NOW, THEREFORE, effective as of July 19, 2006, Section 2 of the Agreement is
amended to read as follows:
 
“2. Period of Restriction and Vesting. The Period of Restriction shall begin on
the Grant Date and end, except as otherwise provided in Sections 3 and 4 of this
Agreement, on the date shares of Restricted Stock become vested. For purposes of
this Agreement, the shares of Restricted Stock shall become vested on the fifth
anniversary of the Grant Date, provided the Participant is an Employee on such
date. The Grant Date is August 2, 2004. Notwithstanding any other provision in
this Section 2, and notwithstanding any provision in Section 4, if the
Participant’s employment is terminated without ‘Cause,’ as such term is defined
in his employment agreement, then the Participant shall be vested in the
Restricted Stock according to the following table.
 
 
Years of Service
 
Percent Vested
 
 
1
 
20%
   
2
 
40%
   
3
 
60%
   
4
 
80%
   
5
 
100%
           

 
The Participant’s years of service will be measured from the effective date of
this Agreement.”
 
The Agreement shall remain the same in all other respects.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company, by its officer thereunder duly authorized, and
the Participant, have caused this Amendment to be executed as of July 19, 2006.
 

 
HORIZON BANCORP
 
 
By:
/s/ Craig M. Dwight
   
Craig M. Dwight, President and Chief Executive Officer
       
PARTICIPANT
 
 
/s/ Lawrence J. Mazur
 
Lawrence J. Mazur
 


